Citation Nr: 0010113	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-17 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound (SFW) of the left 
inguinal area with injury to the left anterior femoral 
cutaneous nerve, currently evaluated as 20 percent disabling.

2.  Entitlement to an effective date earlier than December 
12, 1995, for the grant of entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU) by reason of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to September 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an October 1995 rating decision rendered by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein an increased disability 
rating for a SFW of the left inguinal area was denied.  The 
veteran also appeals a February 1998 rating action that 
assigned an effective date of December 12, 1995 for the grant 
of TDIU benefits.

The Board notes that in a February 1999 informal hearing 
presentation, the veteran's representative raises the issue 
of clear and unmistakable error in a September 1994 rating 
decision.  As this matter has not been adjudicated, it is 
referred to the RO for further action, as necessary.  

Entitlement to an increased disability evaluation for 
residuals of a SFW of the left inguinal area with injury to 
the left anterior femoral cutaneous nerve is the subject of 
the REMAND following the ORDER.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim of entitlement to an earlier effective 
date for establishment of TDIU benefits has been developed.

2.  Entitlement to TDIU benefits is first shown in a VA 
medical center discharge summary, covering a period of 
hospitalization from March 1, 1994 to April 8, 1994, showing 
that the veteran was unemployable due to service connected 
disability.  

3.  A formal claim for TDIU benefits was received by VA on 
December 29, 1995. 


CONCLUSION OF LAW

Entitlement to an effective date of March 1, 1994, for the 
award of TDIU benefits is established.  38 C.F.R. 
§ 3.400(o)(1) (1999); 38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
entitlement to an earlier effective date for the award of 
TDIU benefits is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); that is, he 
has presented a claim that is plausible.  He has not alleged 
that any records of probative value that could be obtained, 
and which have not already been sought by VA, are available.  
The Board accordingly finds that the duty to assist him in 
the development of his claim, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999), has been satisfied.

Regulations pertaining to the determination of effective 
dates for the award of disability compensation by VA 
stipulate that the effective date for the granting of such 
compensation is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1) (1999); see also 38 U.S.C.A. § 5110(a) (West 
1991 & Supp. 1999).  However, these regulations also 
stipulate that the effective date is the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, provided that the claim is received 
within one year of that date; if the claim is not received 
within one year of that date, the appropriate effective date 
is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) 
(1999).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Upon receipt 
of an informal claim, if the formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.  If a formal claim is received within one year 
from the date it was sent to the claimant, the claim will be 
considered filed as of the date of the receipt of the 
informal claim.  A report of examination or hospitalization 
will be accepted as an informal claim for benefits, if the 
report relates to a disability which may establish 
entitlement.  38 C.F.R. § 3.157 (1999).  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the issue of entitlement to an earlier effective 
date in a total rating claim and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board look to all communications in the file that 
may be interpreted as applications or claims, formal and 
informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable. 38 U.S.C.A. § 5110(b)(2) (West 
1991 & Supp. 1999); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a) 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disabilities. 38 C.F.R. §§ 3.340, 4.16 (1999).  An 
unemployability rating is based primarily upon average 
impairment of earning capacity. 38 C.F.R. § 4.15 (1999).  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340(a), 4.15 
(1999).  Entitlement to individual unemployability must be 
established solely on the basis of impairment from service- 
connected disabilities. 38 C.F.R. § 3.341(a) (1999).  Neither 
disability from nonservice-connected disabilities or due to 
advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19 
(1999).

Post service VA medical records show that the veteran was 
hospitalized from March 1, 1994 to April 8, 1994, August 1994 
to September 1994, and in August 1995 for PTSD.  The 
discharge summaries covering these periods of hospitalization 
indicate that the veteran was considered unemployable due to 
his PTSD.  The Board finds that the discharge summary 
covering the period from March 1, 1994 to April 8, 1994 
represents an informal claim for TDIU benefits.  To 
reiterate, a report of examination or hospitalization will be 
accepted as an informal claim for benefits, if the report 
relates to a disability which may establish entitlement.  38 
C.F.R. § 3.157 (1999).  The discharge summary indicates that 
the veteran was unemployable due to his service connected 
disabilities.  The regulations provide that, upon receipt of 
an informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If a formal claim is received within one year 
from the date it was sent to the claimant, the claim will be 
considered filed as of the date of the receipt of the 
informal claim.  38 C.F.R. § 3.157 (1999).  It is unclear 
from a review of the veteran's claims folder, if, and when, 
he was furnished with an application form for execution 
subsequent to his informal claim.  Accordingly, giving him 
the benefit of the doubt, the Board concludes that his VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, received by VA on 
December 29, 1995, was filed one year of his informal claim.  

Inasmuch as a review of the evidentiary record does not 
reveal that a claim, either formal or informal, had been 
received prior to that March 1, 1994, the next question that 
must be resolved is whether it is factually ascertainable 
that the veteran was entitled to TDIU benefits any time 
within the year prior to March 1, 1994. 

VA outpatient treatment records covering the one-year period 
prior to March 1, 1994 indicate that the veteran sought 
outpatient treatment for PTSD.  He had marital difficulties 
and desired to take his tools and leave.  In May 1993, the 
veteran was admitted for a two-day evaluation for possible 
admission to a VA PTSD program; however, the evidence does 
not show that this evaluation resulted in an inpatient 
hospitalization.  In June 1993, the veteran expressed a 
desire to hit the road for 6 months in his trailer.  A July 
1993 VA outpatient treatment record indicates that he was not 
as down as he had previously been, but he still experienced 
down moods of shorter duration.  The record indicates that he 
talked to people when he felt bad and was not suicidal.  His 
PTSD program file was closed pending the veteran's 
reapplication in April.  The clinical medical evidence, as 
set forth above, does not show that the veteran was 
unemployable due to his service connected disabilities within 
one year prior to the date of his informal claim.  As the 
medical evidence does not show that a total disability rating 
due to individual unemployable was warranted in the year 
prior to March 1, 1994, the Board finds that that date is the 
appropriate effective date for the assignment of his TDIU 
benefits.  


ORDER

An effective date of March 1, 1994, for the award of TDIU 
benefits is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.


REMAND

A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). Accordingly, the Board finds that 
the veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991); that is, he has 
presented a claim that is plausible.  

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1999), which requires 
that VA accomplish additional development of the evidence if 
the record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).   

A review of the veteran's claims folder indicates that the 
most recent VA examination of his shell fragment wound (SFW) 
of the left inguinal area for compensation and pension 
purposes is found in an August 1995 peripheral nerves 
examination report.  The statutory duty to assist requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of the disability, 
and accounts for its history.  Floyd v. Brown, 9 Vet. 
App. 332, 339-340 (1996).  The Board notes that the veteran 
did not report for a scheduled examination in April 1997; 
however, the evidence does not show that he was notified of 
the scheduled examination.  In an August 1997 letter, the 
veteran indicates that the notice was mailed to his old 
address, and he requested that a new examination be 
scheduled.    The evidence does not show that a subsequent 
examination for evaluation of his service connected SFW of 
the left inguinal area was scheduled.  Due to the age of the 
most recent examination report, the Board is of the opinion 
that a new examination would be probative to ascertain the 
current severity of the veteran's SFW of the left inguinal 
area.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his SFW of 
the left inguinal area since December 
1996.  After securing the necessary 
releases, the RO should obtain these 
records.

2.  Following completion of foregoing, 
the RO should schedule the veteran for a 
VA examination with an appropriate 
medical expert.  The claims folder and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner.  Specifically, the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
diagnosis of all left inguinal area 
pathology.

c)  The examiner should indicate 
whether the veteran's residuals of a 
shell fragment wound of the left 
inguinal area results in either 
incomplete or complete paralysis of 
the anterior crural nerve (femoral).  
If the examiner should indicate the 
severity of any incomplete paralysis 
found on objective examination.  
 
d)  The examiner should identify 
whether the veteran's residuals of a 
shell fragment wound of the left 
inguinal area results in scarring 
that is tender or painful on 
objective examination, or if any 
ulcerating or poorly nourished 
scarring is objectively shown.  

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  The RO should also review the 
newly submitted medical evidence.  If the 
decision remains adverse to the veteran, 
in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of this REMAND is to obtain additional evidence 
and to ensure compliance with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims.  The veteran is hereby informed that 
failure to report for a scheduled examination or failure to 
cooperate with any requested development may have an adverse 
effect upon his case.





		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals


 


- 9 -


